DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0134471 (hereinafter “Kimura”) in view of U.S. Patent Application Publication 2015/0002894 (hereinafter “Adachi”).
 	Regarding claim 1, Kimura discloses a server (print server 107 (paragraph [0055])) comprising circuitry configured to:
	- receive selection of particular file information from a list of file information (user of the client terminal 101 selects print document data from print document data list screen 1005 (paragraph [0125]); print request 907 transmitted from master management server 106 to print server (paragraph [0126]));
	- acquire a particular electronic file from a storage location indicated by the particular file information, the particular electronic file being one or more electronic files (print request includes information indicating a storage location of the print document data, print server acquires the print document data from network storage 108 (paragraph [0126])); and
	- transmit the data of one or more pages of the particular electronic file to an output device to cause the output device to output the data of one or more pages of the particular electronic file (print server converts acquired print document data, and then transmits the converted data to printer 109 (paragraph [0126])).
	The server taught by Kimura is not expressly disclosed as being configured to:
	- extract data of one or more pages to be output from the particular electronic file according to the particular file information.
 	Adachi discloses a method wherein a file selection screen 310, displayed on operation panel 30 of MFP 1 (Figs. 1 and 2) displays a list of files available for download and printing (paragraph [0036]).  Afterward, a bookmark selection screen 320 (Figs. 3A-3C) is displayed (paragraph [0038]), which allows selection of one or more pages to be downloaded and printed from one or more pages included in the file (paragraph [0043]).  CPU 51 of the MFP (Fig. 1) requests image data (print target data) of the one or more pages selected as one or more targets to be downloaded and printed on the bookmark selection screen from server 3 (paragraph [0083]), and in response, the server transmits the print target data (paragraph [0084]).  Thus, the server extracts the print target data (one or more pages) from a selected file according to information on the bookmark selection screen.  
 	By the method taught by Adachi, the printing of unnecessary pages may be avoided, and the time required to obtain the selected image data from the server may be shortened (paragraph [0159]).  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Kimura by providing for the download of one or more pages extracted from a selected file, as taught by Adachi.
 	Regarding claim 2, Adachi discloses wherein:
	- the circuitry is further configured to generate an electronic file that contains the data of only the one or more pages to be output, as a processed electronic file (server picks out print target data from unprocessed file (paragraph [0141]); as set forth above, print target data corresponds to one or more pages selected as one or more targets to be downloaded and printed from the one or more pages included in the file), and
	- transmit the processed electronic file to the output device (server transmits the print target data picked out from the unprocessed file to the MFP (paragraph [0142])).
 	Regarding claim 11, Kimura in view of Adachi discloses an information processing system comprising:
	- the server of claim 1 (see rejection of claim 1 above); and
	- the output device configured to output data of one or more pages, the output device including a display configured to display a screen including the list of file information (file selection screen 310, displayed on operation panel 30 of MFP 1 (Figs. 1 and 2) displays a list of files available for download and printing (Adachi: paragraph [0036])).
 	Regarding claim 12, Adachi further discloses:
	- wherein the output device is implemented by an information forming apparatus that forms a printed image as the output data (image forming portion 10 of MFP (Fig. 1) prints the print target data received from the server (paragraph [0085])).
 	Regarding claim 15, Kimura discloses a method for processing information, comprising:
	- receiving selection of particular file information from a list of file information (user of the client terminal 101 selects print document data from print document data list screen 1005 (paragraph [0125]); print request 907 transmitted from master management server 106 to print server (paragraph [0126]));
	- acquiring a particular electronic file from a storage location indicated by the particular file information, the particular electronic file being one or more electronic files (print request includes information indicating a storage location of the print document data, print server acquires the print document data from network storage 108 (paragraph [0126])) and;
	- transmitting the data of one or more pages of the particular electronic file to an output device to cause the output device to output the data of one or more pages of the particular electronic file (print server converts acquired print document data, and then transmits the converted data to printer 109 (paragraph [0126])).
	The method taught by Kimura is not expressly disclosed as comprising:
	- extracting data of one or more pages to be output from the particular electronic file according to the particular file information.
 	As set forth above regarding claim 1, Adachi discloses a method wherein a file selection screen 310, displayed on operation panel 30 of MFP 1 (Figs. 1 and 2) displays a list of files available for download and printing (paragraph [0036]).  Afterward, a bookmark selection screen 320 (Figs. 3A-3C) is displayed (paragraph [0038]), which allows selection of one or more pages to be downloaded and printed from one or more pages included in the file (paragraph [0043]).  CPU 51 of the MFP (Fig. 1) requests image data (print target data) of the one or more pages selected as one or more targets to be downloaded and printed on the bookmark selection screen from server 3 (paragraph [0083]), and in response, the server transmits the print target data (paragraph [0084]).  Thus, the server extracts the print target data (one or more pages) from a selected file according to information on the bookmark selection screen.  
 	By the method taught by Adachi, the printing of unnecessary pages may be avoided, and the time required to obtain the selected image data from the server may be shortened (paragraph [0159]).  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Kimura by providing for the download of one or more pages extracted from a selected file, as taught by Adachi.
8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Adachi as applied to claim 2 above, and further in view of U.S. Patent Application Publication 2004/0027601 (hereinafter “Ito”).
 	Regarding claim 3, Kimura in view of Adachi discloses: the circuitry extracts data of the particular electronic file (as set forth above regarding claim 1, Adachi discloses a bookmark selection screen 320 (Figs. 3A-3C) is displayed (paragraph [0038]), which allows selection of one or more pages to be downloaded and printed from one or more pages included in the file (paragraph [0043]).  CPU 51 of the MFP (Fig. 1) requests image data (print target data) of the one or more pages selected as one or more targets to be downloaded and printed on the bookmark selection screen from server 3 (paragraph [0083]), and in response, the server transmits the print target data (paragraph [0084])).  
 	Kimura in view of Adachi does not expressly disclose: “wherein the particular file information includes time period information indicating a time period during when outputting of the particular electronic file is allowed, and the circuitry extracts data of the particular electronic file having a date and time that falls within the time period indicated by the time period information of the particular file information to generate the processed electronic file that contains only the data having the date and time that falls within the time period.”
 	Ito discloses a server that receives a request for retrieval of image data, the request including date and time the server may retrieve and transmit the image data to a display operating device (paragraph [0233]; Fig. 30).  In combination with Kimura and Adachi, a user can specify a date and time for the server to generate a file containing extracted pages, as selected by the user.  Providing date and time information allows the user control over when a selected file is to be transmitted to a printer for printing.  The file is not received for printing before the time designated by the user, and thus the likelihood of losing or misplacing the printed file can be diminished.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Kimura and Adachi by enabling a user to designate a date and time for outputting the file, as taught by Ito.
9.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Adachi and U.S. Patent Application Publication 2006/0072152 (hereinafter “Krykun”).
 	Regarding claim 13, Kimura discloses a server (print server 107 (paragraph [0055])) comprising:
	- a memory that stores a plurality of electronic files (network storage 108 stores print document data (paragraph [0126])); and
	- circuitry configured to receive selection of particular file information from a list of file information (user of the client terminal 101 selects print document data from print document data list screen 1005 (paragraph [0125]); print request 907 transmitted from master management server 106 to print server (paragraph [0126])),
 	- acquire a particular processed electronic file from a storage location of the memory, the storage location being indicated by the particular file information (print request includes information indicating a storage location of the print document data, print server acquires the print document data from network storage 108 (paragraph [0126])), and
	- transmit the particular processed electronic file to an output device to cause the output device to output data of the particular processed electronic file (print server converts acquired print document data, and then transmits the converted data to printer 109 (paragraph [0126])).
 	Kimura does not expressly disclose each electronic file “having been generated from an electronic file to be output according to information on an output condition of the electronic file to be output.” 
	As set forth above regarding claim 1, Adachi discloses a method wherein a file selection screen 310, displayed on operation panel 30 of MFP 1 (Figs. 1 and 2) displays a list of files available for download and printing (paragraph [0036]).  Afterward, a bookmark selection screen 320 (Figs. 3A-3C) is displayed (paragraph [0038]), which allows selection of one or more pages to be downloaded and printed from one or more pages included in the file (paragraph [0043]).  CPU 51 of the MFP (Fig. 1) requests image data (print target data) of the one or more pages selected as one or more targets to be downloaded and printed on the bookmark selection screen from server 3 (paragraph [0083]), and in response, the server transmits the print target data (paragraph [0084]).  Thus, the server extracts the print target data (one or more pages) from a selected file according to information on the bookmark selection screen.  The information on the bookmark selection screen represents information on an output condition (one or more pages to be extracted) of the electronic file to be output.
 	By the method taught by Adachi, the printing of unnecessary pages may be avoided, and the time required to obtain the selected image data from the server may be shortened (paragraph [0159]).  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Kimura by providing for the download of one or more pages extracted from a selected file, as taught by Adachi.  In this way, the selected file may be output according to an output condition specified by a user.
  	Kimura in view of Adachi does not expressly disclose the memory storing “processed” electronic files.  
 	Krykun discloses a printer server 100 including a second storage 140 (paragraph [0046]).  The second storage stores halftone images converted to bitmap form for direct printing by printer engine 250 (paragraph [0050]).  Thus, the second storage stores electronic files which have been processed by conversion to bitmap form.  An image search request including image ID is received from printer 200 (paragraph [0053]), and if a matching image ID is found, the printer server transmits the halftone image, read from the second storage, to printer 200, where the printer engine is controlled to print the transmitted halftone image (paragraphs [0057]-[0058]). 
 	In Krykun, since the images stored in the second storage have already been processed, a requested image that is stored in the printer server can be transmitted to the printer directly, without the need to perform additional processing, thereby reducing the time required to provide an output to a user.  Therefore, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of Kimura and Adachi by providing memory in the print server for the storage of processed electronic files, such as taught by Krykun.
	Regarding claim 14, Kimura in view of Adachi and Krykun discloses an information processing system comprising:
	- the server of claim 13 (see rejection of claim 13 above); and
	- the output device configured to output data of the processed electronic file, the output device including a display configured to display a screen including the list of file information (file selection screen 310, displayed on operation panel 30 of MFP 1 (Figs. 1 and 2) displays a list of files available for download and printing (Adachi: paragraph [0036])).
Allowable Subject Matter
10.	Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter: 
 	Regarding claim 4, the cited prior art fails to disclose or suggest Applicant’s server of claim 1, wherein the circuitry is further configured to:
	- store, in a memory, a plurality of items of file information, each file information including information on an electronic file to be output and information on an output condition of the electronic file to be output, the electronic file being one or more electronic files;
	- generate, as the list of file information, a list of a plurality of sets of a file information identifier identifying the file information and a display information to be displayed to represent the file information; and
	- transmit the list of file information to the output device.
	Claims 6-10 depend from claim 4.
	Regarding claim 5, the cited prior art fails to disclose or suggest Applicant’s server of claim 1, wherein the circuitry is further configured to:
	- generate one item of file information including information on an electronic file to be output and information on an output condition of the electronic file to be output, the electronic file being one or more electronic files;
	- generate, as the list of file information, a list of a plurality of sets of 1) an output condition identifier identifying an output condition in the file information, and 2) display information to be displayed to represent the output condition; and
	- transmit the list of file information to the output device, from which the output condition in the file information is selected as the particular file information.


 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677